DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶62, line 11, "1810" should be replaced by --1808-- to be consistent with the remainder of the paragraph and Fig. 18.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-4 and 12-14 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.

“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 7,573,337 B2) in view of Townsend (US 2004/0004570 A1).
In regard to claim 1, Wang discloses: 
by a global navigation satellite system (GNSS) receiver (Fig. 17), receiving a GNSS signal (11, Fig. 17; col. 18, lines 1-7); 
by a carrier rotator (14, Fig. 17), rotating samples of the GNSS signal with carrier phase inputs (col. 18, lines 17-21).
Wang fails to disclose inverting, by a chip matched filter (CMF), the rotated samples; and generating, by the CMF, an output based on the inverted samples.

In the combination, the signal samples that are inverted are the rotated signal samples.
In regard to claim 11, Wang discloses: 
a global navigation satellite system (GNSS) receiver (Fig. 17) configured to receive a GNSS signal (11, Fig. 17; col. 18, lines 1-7);
a carrier rotator (14, Fig. 17) configured to rotate samples of the GNSS signal with carrier phase inputs (col. 18, lines 17-21).
Wang fails to disclose a chip matched filter (CMF) configured to invert the rotated samples and generate an output based on the inverted samples
Townsend teaches a chip matched filter (CMF) configured to invert signal samples and generate an output based on the inverted samples (¶51-52; ¶56) [where the matched filter is a chip match filter because it is matching the correlation code signal string as modulated by the navigation message.  That is, the signal transmitted by a 
In the combination, the signal samples that are inverted are the rotated signal samples.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Townsend, as applied to claims 1 and 11, above, and further in view of Ledvina (US 2004/0213334 A1).
Wang fails to disclose the samples are based in 12fx sampling.
Wang further discloses that, although the particular example of 40 MHz sampling has been disclosed, that other values can be implemented as long as the value is higher than the 10.23 MHz frequency of the correlation code signal string (col. 17, lines 53-63).
Ledvina teaches a known GNSS receiver implementation which samples at a 12fx sampling rate (¶143) [where 12.199 MHz = 12fx = 12 * 1.023 MHz, where the nominal chipping frequency fx = 1.023 MHz in Ledvina, and where 12.199 MHz is higher than 10.23 MHz].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the known GNSS receiver implementation of a 12fx 
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the as the correlation code signal is sampled.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Townsend, as applied to claims 1 and 11, above, and further in view of Goldsmith (EP 1933468 A1).
Wang fails to disclose the samples are based in 24fx sampling.
Wang further discloses that, although the particular example of 40 MHz sampling has been disclosed, that other values can be implemented as long as the value is higher than the 10.23 MHz frequency of the correlation code signal string (col. 17, lines 53-63).
Goldsmith teaches a known GNSS receiver implementation which samples at a 24fx sampling rate (¶27) [where 24.5535 MHz = 24fx = 24 * 1.0230625 MHz, and where 24.5535 MHz is higher than 10.23 MHz].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the known GNSS receiver implementation of a 24fx sampling rate of Goldsmith into the combination based on Wang's suggestion that other sampling frequencies can be used as the value is higher than the 10.23 MHz frequency of the correlation code signal string.
.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Townsend, Goldsmith, as applied to claims 3 and 13, above, and further in view of Lee (US 5,202,693 A).
The combination fails to teach rotating the samples further includes rotating and summing two samples.
As previously noted, Wang discloses a phase rotator (14, Fig. 17).  While Fig. 17 only illustrates a single input and a single output, Wang further discloses that both the input and output comprise in-phase and quadrature signals (col. 18, lines 17-21).
Lee teaches the internal structure of a known phase rotator in the art (Fig. 2), including the rotating of samples further including rotating (212, 222, Fig. 2) and summing two samples (290, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the known  phase rotator of Lee into the combination in order to implement the phase rotation of the combination.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the in-phase and quadrature sampled signals are phase rotated.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Townsend, as applied to claims 1 and 11, above, and further in view of Carlson (US 6,366,599 B1).
Wang fails to disclose scaling, by a scaler, the rotated samples.
Carlson teaches Carlson scaling, by a scaler, the rotated samples (72, Fig. 8; 82, Fig. 10A; col. 10, lines 20-29; col. 12, lines 7-25) [where the scaler as part of the COBSS allows the receiver to optimize signal acquisition based on the current signal environment, i.e., satellite signal strength, noise and/or jamming levels, code uncertainty, frequency uncertainty, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to optimize signal acquisition based on the current signal environment, as motivated by Carlson.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that signal acquisition is achieved and optimized.

Claims 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Townsend, as applied to claims 1 and 11, above, and further in view of Macleod (US 2016/0327652 A1).
In regard to claims 6 and 16, Wang further discloses the use of other kinds of GNSS signals than just GPS C/A and P codes (col. 1, lines 5-8; col. 18, line 64 to col. 19, line 7).

Macleod teaches by a BOC selection block (63, Fig. 5; ¶36; ¶39-40), selecting a sample from among a plurality of samples output by the CMF (63 after 62, Fig. 5; ¶89; ¶93; ¶101; ¶104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to process BOC positioning signals, where the use of other kinds of GNSS positioning signals is suggested by Wang.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that BOC positioning signals are processed.
In regard to claims 8 and 18, Wang further discloses with a correlator (15, Fig. 17), correlating, the selected sample with a PN code (col. 18, lines 23-26) produced by a coder (16, Fig. 17).
In regard to claims 9 and 19, Macleod further teaches delaying, with a plurality of delay blocks, the rotated samples of the GNSS signal (¶61) [where a correlator comprises delay elements/blocks, and in combination the samples input into correlator 64 in Fig. 5 have previously been rotated].

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Townsend, and Macleod, as applied to claims 6 and 16, above, and further in Avila-Rodriguez (The MBOC Modulation: A Final Touch for the Galileo Frequency and Signal Plan).
The combination fails to disclose the plurality of samples output by the CMF includes a BOC(1, 1) sample and a BOC(6, 1) sample.
Avila-Rodriguez teaches a known BOC modulation includes a multiplexed BOC(1, 1) signal and BOC(6, 1) signal (p. 50, ¶5; p. 55, Table 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to process known BOC signals.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the known BOC signal comprising a multiplexed BOC(1, 1) signal and BOC(6, 1) signal is processed.
In the combination, the plurality of signal samples output by the CMF includes a BOC(1, 1) sample and a BOC(6, 1) sample.

The following reference(s) is/are also found relevant:
	Gerein (US 2005/0012664 A1), which teaches receiving, by a global navigation satellite system (GNSS) receiver, a GNSS signal (12, Fig. 3); rotating, by a carrier rotator, samples of the GNSS signal with carrier phase inputs (20, Fig. 3; ¶49); inverting the rotated samples (22, Fig. 3; 512, Fig. 5; ¶57; ¶60); and generating an output based on the inverted samples (Qprompt, Fig. 5).
.

Allowable Subject Matter
Claim(s) 10 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 10, in combination with the claim as a whole:
	"wherein inverting the rotated samples comprises summing the rotated samples with the delayed rotated samples.".
quoted from claim 20, in combination with the claim as a whole:
	"wherein the CMF is configured to invert the rotated samples by summing the rotated samples with the delayed rotated samples".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648